Case:20-40324-EJC Doc#:15 Filed:03/12/20 Entered:03/12/20 16:43:31 Page:1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:
Debtor 1 Reginald Leonard Merckerson
First Name Middle Name Last Name

 

Debtor 2 L_] Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name

 

Case number 20-40324
(if known)

 

 

 

Chapter 13 Plan and Motion

 

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1, Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This [_] contains nonstandard provisions. See paragraph 15 below.
plan: [¥] does not contain nonstandard provisions.

(b) This [_] values the claim(s) that secures collateral. See paragraph 4(f) below.
plan: [Z| does not value claim(s) that secures collateral.

(c) This seeks to avoid a lien or security interest. See paragraph 8 below.
plan: [_] does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1,065.00 for the applicable commitment period of:

[-] 60 months: or
a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).
(If applicable include the following: These plan payments will change to $= monthly on_____.)
(b) The payments under paragraph 2(a) shall be paid:
Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')

employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
monthly plan payment:

Debtor 1_100 _% [_] Debtor 2 %,

[-] Direct to the Trustee for the following reason(s):
[-] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
[_] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $0.00 (estimated amount) will be made on ,__ (anticipated date) from (source, including income
tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB ~- Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case:20-40324-EJC Doc#:15 Filed:03/12/20 Entered:03/12/20 16:43:31 Page:2 of 7

Debtor Regionald Leonard Merckerson Case number 20-40324

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS TO
MADE BY INITIAL
PRINCIPAL (TRUSTEE OR MONTH OF FIRST POSTPETITION MONTHLY
CREDITOR COLLATERAL RESIDENCE (Y/N) DEBTOR(S)) PAYMENT TO CREDITOR PAYMENT

 

-NONE-

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT  ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicable)
-NONE-
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees, Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.
(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
Shellpoint Mortgage 1912 57th Street 41,795.00 5.25% 795
Savannah, GA 31404
Chatham County
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).

The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:

 

 

 

 

DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
6a) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
[_] with interest at % per annum; or [_] without interest:
None
(hy General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims

provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $500.00,
whichever is greater.

GASB - Form 113 December 1, 2017 vy ¢
é 8 oe oe
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Vv u ye YY SS Best Case Bankmuptcy
Case:20-40324-EJC Doc#:15 Filed:03/12/20 Entered:03/12/20 16:43:31 Page:3 of 7

 

 

 

 

Debtor Regionald Leonard Merckerson Case number 20-40324
5. Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
-NONE-
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: [_] Direct to the Creditor; or 44] To the Trustee

 

 

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Shellpoint Mortgage 400.00
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
claimant(s):
CLAIMANT ADDRESS
-NONE-
8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following

creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY

Covington Credit npmsi

Covington Credit npmsi

Day Finance Company npmsi

One Main Financial npmsi

9, Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

 

-NONE-

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided byl1 U.S.C §
1325(a)(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

14, Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

y

“oa

£

Luy

%
%

Best Case Bankruptcy

ss,
Case:20-40324-EJC Doc#:15 Filed:03/12/20 Entered:03/12/20 16:43:31 Page:4 of 7

Debtor Regionald Leonard Merckerson Case number 20-40324

8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed, R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.
- et tf

 

Dated: March 12, 2020 Is] Reginald Leonard Merckers
Reginald Leonard Merckerson
Debtor |

 

 

Debtor 2

isi Judson C. Hill
Judson C. Hill 354277
Attorney for the Debtor(s)

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
case 2040820 8 ATED HATES BaNRRUAY COURFE™ PEN

SOUTHERN DISTRICT OF GEORGIA

 

IN RE:

Chapter 13

Reginald Leonard Merckerson Case No.: 20-40324-EJC
Debtor

 

 

CERTIFICATE OF SERVICE

| hereby certify that | have served a copy of the Chapter 13 Plan and 341 Notice
on the following address by First Class Mail, placing the same in the United States Mail
with proper postage affixed thereon:
e (see attached mailing matrix)

| hereby certify that | have served a copy of the Chapter 13 Plan on the following
corporations, partnerships, or other unincorporated associations addressed to an Agent
or Officer by First Class Mail, with proper postage affixed thereon to the following
address:
e Covington Credit, Attn: Legal/Officer, 1900 E. Victory Drive, Savannah, GA 31404
e Covington Credit, Attn: Legal/Officer, 150 Executive Drive, Box 112, Greenville,
SC 29615
e Covington Credit, c/o CT Corporation, Registered Agent, 289 S. Culver St,
Lawrenceville, GA 30046
e Southern Management, Attn: Legal/Officer, P.O. Box 1947, Greenville, SC 29602-
1947
e Day Finance Company, Attn: Legal/Officer, 555 East Broughton Street, #4,
Savannah, GA 31401
e One Main Financial, Attn: Legal/Officer, 7805 Abercorn Street, Suite 10,
Savannah, G A31406
e One Main Financial, Attn: Legal/Officer, 430 Northside Drive, East, Suite 130,
Statesboro, GA 30458
e One Main Financial Services, Inc., Attn: Legal/Officer, 100 International Drive,
16" Floor, Baltimore, MD 21202

| hereby certify that | have served a copy of the Chapter 13 Plan on the following
insured depository institutions by Certified Mail to the officer of the institution:
e n/a

| hereby certify that | have served a copy of the Chapter 13 Plan on the following
parties and counsel electronically Hhrough the Notice of Electronic Filing (NEF) at the
following addresses:
e n/a

This 12! of March, 2020. L ) {| Ba fyt-

PAMELA J. BAROLET, PARALEGAL

 

Gastin & Hill

Attorneys at Law

Post Office Box 8012
Savannah, Georgia 31412
(912) 232-0203

 

 
Case:20-40324-EJC
Label Natrix for local noticing
1130-4
Case 20-40324-EIC
Southern District of Georgia
Savannah
Thu Mar 12 16:25:00 ED? 2020

Brock & Scott, PLLC

4360 Chamblee Dunwoody Road
Suite 310

Atlanta GA 30341-1056

(p) SOUTHERN MANAGEMENT
PO BOX 1947
GREENVILLE SC 29602-1947

Day Finance Company

Attn: Officer/Legal

555 East Broughton Street, #4
Savannah GA 31401-3553

Georgia Emergency Associates
P, 0. Box 12189
Daytona Beach FL 32120-2189

LVNV Funding, LLC
Rasurgent Capital Services
P.O. Box 10587

Greenville SC 29603-0587

Midland Credit Management
350 Camino De La Reina
Suite 100

San Diego CA 92108-3007

Shelipoint Mortgage
75 Beattie Pl, #300
Greenville SC 29601-2138

Doc#:15 Filed:03/12/20 Entered:03/12/20 16:43:31 Page:6 of 7

(p) AMERICOLLECT INC
PO BOX 2080
MANITOWOC WI 54221-2080

CACH, LLC
6300 § Syracuse Way
Suite 300

Centennial CO 80111-6723

Covington Credit c/o CT Corporation

Registered Agent
289 S. Culver Street
Lawrenceville GA 30046-4805

Fingerhut /Webbank
6250 Ridgewood Rd
Saint Cloud MN 56303-0820

Judson C. Hill

Gastin & Hill

P O Box 8012

Savannah, GA 31412-8012

Reginald Leonard Merckerson
1912 57th Street
Savannah, GA 31404-4712

Office of the U. S, Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

St Joseph's Cardiology LLC
11700 Mercy Blvd

Plaza D, Bldg 6

Savannah GA 31419-1753

Antioch Medical Associates
c/o Lanier Collection Agency
18 Park of Commarca Blvd
Savannah GA 31405-7410

Celtic Bank Corp
268 S State St, Ste 300
Salt Lake City UT 84111-5314

Credit One Bank
P.O, Box 98873
Las Vegas NV 89193-8873

(p)GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Internal Revenue Service
Centralized Insolvency Operations
P.O, Box 7346

Philadelphia PA 19101-7346

0 Byron Meredith ITI
P 0 Box 10556
Savannah, GA 31412-0756

One Main Financial
7805 Abercorn Street
Suite 10

Savannah GA 31406-2449

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Americollect
P. 0. Box 2080
Manitowoc WI 54221-2080

Covington Credit
Attn: Legal/Officer
1900 E. Victory Drive
Savannah GA 31404

(d) Covington Credit
Attn: Legal/Officer
150 Executive Center Drive, Box 112
Greenville SC 29615
Case:20-40324-EJC Doc#:15 Filed:03/12/20 Entered:03/12/20 16:43:31 Page:7 of 7

Georgia Department of Revenue (d)Southern Management
Compliance Division, ARCS Bankruptcy Attn: Legal/Officer
1800 Century Blvd, NE, Suite 9100 P.O. Box 1947

Atlanta GA 30345 Greenville SC 29602-1947

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d) LVNV Funding, LLC (d)Reginald Leonard Merckerson (d}Shellpoint Mortgage
Resurgent Capital Services 1912 57th Street 75 Beattie Pl. #300
PO Box 10587 Savannah GA 31404-4712 Greenville, SC 29601-2138

Greenville, SC 29603-0587

End of Label Matrix

Mailable recipients 22
Bypassed recipients 3
Total 25
